[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-1717

                      UNITED STATES,

                        Appellee,

                            v.

                    CHRISTOPHER ESSOR,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF RHODE ISLAND

   [Hon. Francis J. Boyle, Senior U.S. District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 Edward C. Roy and Roy &amp; Cook on brief for appellant.
 Margaret E. Curran, United States Attorney, and Ira Belkin,
Assistant United States Attorney, on brief for appellee.

September 11, 1998

                                                Per Curiam.  Upon careful review of the briefs and
record, we conclude that this appeal presents no substantial
question and that oral argument is not warranted.  The district
court clearly understood its authority and expressly exercised
its discretion not to depart at all, in light of defendant's
particular combination of positive (assistance to the
government) and negative (under-represented criminal record)
circumstances.  We have no jurisdiction to review such a
discretionary denial of a downward departure.  Accordingly, we
do not consider defendant's contention that the district
court's analysis of the positive circumstances was
insufficiently detailed.
          Affirmed.  See 1st Cir. Loc. R. 27.1.